UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 06490 Dreyfus Premier Investment Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31* Date of reporting period: July 1, 2015-June 30, 2016 * Fiscal year end is 12/31 for Dreyfus Large Cap Growth Fund and Dreyfus Large Cap Equity Fund. Item 1. Proxy Voting Record Dreyfus Premier Investment Funds, Inc. Dreyfus Diversified International Fund The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Dreyfus Global Infrastructure Fund AENA S.A. Ticker: AENA Security ID: E526K0106 Meeting Date: JUN 28, 2016 Meeting Type: Annual Record Date: JUN 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Standalone Financial Statements For For Management 2 Approve Consolidated Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Board For For Management 5 Appoint KPMG Auditores as Auditor for For For Management FY 2017, 2018 and 2019 6.1 Amend Article 3 Re: Nationality and For For Management Registered Office 6.2 Amend Article 15 Re: Convening of For For Management General Meetings 6.3 Amend Article 43 Re: Audit Committee For For Management 7 Amend Article 10 of General Meeting For For Management Regulations Re: Convening of General Meetings 8 Advisory Vote on Remuneration Report For For Management 9 Authorize Board to Ratify and Execute For For Management Approved Resolutions AEROPORTS DE PARIS ADP Ticker: ADP Security ID: F00882104 Meeting Date: MAY 03, 2016 Meeting Type: Annual/Special Record Date: APR
